ACCEPTED
                                                                                        12-15-00206-CV
                                                                           TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                  8/21/2015 11:08:29 AM
                                                                                          CATHY LUSK
                                                                                                 CLERK

                   IN THE TWELFTH COURT OF APPEALS
                             TYLER, TEXAS
                                                                       FILED IN
                                                                12th COURT OF APPEALS
                                                                     TYLER, TEXAS
                               No. 12-15-00206-CV               8/21/2015 11:08:29 AM
                                                                     CATHY S. LUSK
                                                                         Clerk


                              In re Wendell Reeder

                                              Relator


   RELATOR’S MOTION FOR EMERGENCY TEMPORARY RELIEF

TO THE HONORABLE JUSTICES OF THIS COURT:

      Wendell Reeder, Relator, asks the Court to grant a motion for emergency

stay of proceedings in the Wood County District Court pursuant to Tex. R. App.

Proc. 52.10(b).

      Requested Relief:
           Reeder asks the Tyler Court of Appeals to stay all
      proceedings at the Wood County District Court, including the
      August 25, 2015 hearing on White’s Motion for Summary
      Judgment which is dispositive of the entire case, so that status quo
      may be maintained.

A. Introduction.
      On April 14, 2015, White, attorney, filed a pro se petition in Wood County

District Court for breach of contract against former client, Reeder. CR 1:3. The

petition seeks in excess of $212,000 in unpaid attorney fees in seven cases, and an


                                          1
additional $70,000 in attorney fees for prosecuting the instant matter. CR 1:3. To

be clear, White no longer represents Reeder in any action. White is suing Reeder.

CR 1:3.


      On June 1, 2015, Reeder appeared through Mayo, Mendolia and Vice, his

counsel of record, and filed an original answer and general denial. CR 1:10.

      Ten days later, White filed a page and a half motion to disqualify the entire

firm of Mayo, Mendolia and Vice. CR 1:13. White did not cite a single case, law

or cannon, and did not attach a single piece of evidence. CR 1:13.

      Eight days after filing the motion to disqualify, White filed a traditional

motion for summary judgment as to the entire cause of action, now seeking an

award of the attorney fees in excess of $212,000 as though a suit on sworn account

had been filed, seeking to avail himself of suit on sworn account’s procedural

hammer. CR 1:17.

      The court held a hearing on White’s motion to disqualify and on July 14,

2015, issued an order disqualifying the entire law firm of Mayo, Mendolia and

Vice. CR 1:2.

      Meanwhile, a traditional summary judgment that’s dispositive of the entire

case is pending, and set for hearing on August 25, 2015. CR 1:98.




                                           2
B. In order to preserve status quo, Reeder asks this Court to stay the Wood
County District Court proceedings, including any proceedings on White’s
motion for summary judgment, pending the outcome of the appeal.

       Reeder asks this Court to stay the Wood County District Court proceedings

pending the outcome of Reeder’s appeal in the Tyler Court of Appeals.

       White chose to file an outcome-dispositive motion for summary judgment

within days of filing a motion to disqualify, to take advantage of Reeder while he

was procedurally ham-strung.

       This stay is necessary because Reeder should be allowed representation by a

counsel of his choice, particularly when the entire case could become resolved on

its merits.

       The temporary relief requested is appropriate in this case because the

emergency stay is necessary to maintain the parties’ status quo or to preserve the

Court’s jurisdiction to consider the merits of the mandamus. TEX. R. APP. PROC.

52.10(b); In re Reed, 901 S.W.2d 604, 609 (Tex. App.—San Antonio 1995, orig.

proceeding.). “The Court—on motion of any party or on its own initiative—may

without notice grant any just relief pending the court’s action on the petition.” TEX.

R. APP. PROC. 52.10(b); see also TEX. R. APP. PROC. 52.10(a) (authorizes Appellate

Court to stay “any underlying proceedings” or “for any other temporary relief”).

       Accordingly, Reeder asks the Court to stay the Wood County District Court

proceedings during the pendency of this appeal.

                                           3
C. Reeder complied with the certificate of conference requirements of Texas
Rule of Appellate Procedure 52.10

      Pursuant to Texas Rule of Appellate Procedure 52.10, counsel represents

and certifies that on August 20, 2015, she contacted White by telephone and

advised that this Motion will be filed August 20, 2015, and White is opposed.

                      F. Conclusion and Prayer for Relief

      Therefore, Reeder respectfully asks this Court to grant its motion for

emergency stay as to the Wood County District Court proceeding during the

pendency of this appeal.

                                      Respectfully submitted,

                                      Martin Walker, P.C.
                                      121 N. Spring St.
                                      Tyler, Texas 75702
                                      (903) 526-1600 Telephone
                                      (903) 595-0796 Facsimile



                                      By:    /s/ Marisa Schouten
                                             Marisa Schouten
                                             State Bar No. 24039163

                                      ATTORNEY FOR RELATOR




                                         4
                         CERTIFICATE OF SERVICE

       I do certify that a true and correct copy of the foregoing was delivered to all
counsel and parties of record, via email in accordance with the Texas Rules of
Civil Procedure on August 21, 2015.



                                       ____/s/ Marisa Schouten________________
                                             Marisa Schouten



                      CERTIFICATE OF CONFERENCE

      I certify that on August 20, 2015, I called opposing counsel of record
regarding this motion and its requested relief, and they are opposed.




                                       ___/s/ Marisa Schouten________________
                                             Marisa Schouten




                                           5